UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7960



JAMES MALLARD,

                                            Plaintiff - Appellant,

          versus

BILLY L. VANDIFORD; JAMES H. HUDSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-94-110-5-H)


Submitted:   February 7, 1996          Decided:     February 28, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


James Mallard, Appellant Pro Se. Kenneth Ray Wooten, Cheryl A.
Marteney, WARD & SMITH, P.A., New Bern, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on September 14, 1995; Appellant's notice

of appeal was filed on November 28, 1995. Appellant's failure to

note a timely appeal or obtain an extension of the appeal period
deprives this court of jurisdiction to consider this case. We

therefore dismiss the appeal. We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2